ORDER
PER CURIAM.
The Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, appeals from the final award of the Labor and Industrial Relations Commission finding the Second Injury Fund liable for permanent partial disability compensation for the claimant, Walter Bell. The Treasurer maintains that the Commission erred in awarding Second Injury Fund compensation to the claimant because the Commission’s finding that claimant’s preexisting peripheral vascular disease had a synergistic effect with claimant’s primary low back injury is not supported by sufficient, competent, and substantial evidence.
We have reviewed the parties’ briefs and the record on appeal. We find the Commission’s decision is supported by sufficient competent and substantial evidence on the whole record and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum, for their information only, explaining the reasons for our decision.
The Commission’s award is affirmed pursuant to Rule 84.16(b).